Motion GRANTED in part and Order filed July 1, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00274-CV
                                 ____________

                 IN RE DONOVAN MITTLESTED, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          County Court at Law No. 3
                            Brazoria County, Texas
                        Trial Court Cause No. PR39333

                                    ORDER

      On April 18, 2022, relator Donovan Mittlested filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Jeremy E.
Warren, presiding judge of County Court at Law No. 3 in Brazoria County, Texas,
to set aside his March 17, 2022 order of contempt, entered in trial court number
PR39333, styled In the Estate of Jack McClure, Deceased.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On May 24, 2022, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion in
part and issue the following order:

      We ORDER the March 17, 2022 order of contempt in trial court cause
number PR39333, In the Estate of Jack McClure, Deceased, STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court. All other relief requested in the motion is denied.

                                   PER CURIAM


Panel consists of Justices Jewell, Zimmerer, and Hassan.